DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 , 15 and 19 recite the limitation “each GaN power transistor” and “each Si MOSFET” in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9, 11-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being depended on claims 1, 10 and 15.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and  4-14 are rejected under 35 U.S.C. 103 as being unpatentable over QIU et al. Using MOSFET Controllers to Drive GaN E-HEMTs (NPL cited by Applicants and QIU hereinafter) in view of Toru et al. Stable cascode GaN HEMT operation by direct gate drive (NPL and Toru hereinafter).
Regarding claims 1 and 10, QIU discloses [figs. 1-2] a power semiconductor switching stage comprising: a power semiconductor switching device comprising: a high-side switch [HS GS GaN] and a low-side switch [LS GS GaN] connected in series in a half-bridge configuration, wherein the high-side switch is a Gallium Nitride (GaN) semiconductor power switching device comprising implemented at least one transistor [HS GS GaN], wherein every transistor [the one HS GS GaN transistor] the high-side switch is a GaN power transistor [GaN] having a source, a drain and a gate; and  the low-side switch a semiconductor power switching device implemented at least wherein every transistor of the low-side switch is a GaN MOSFET comprises the MOSFET [GaN]; the drain of each GaN power transistor [drain HS GS GaN ] is connected to a DC bus [400V] the source of  GaN power transistor [source HS GS GaN] is connected to a common node [node connected between HS GS GaN and LS GS GaN], the drain of each Si MOSFET [drain LS GS GaN] is connected to common node and the source of the at least one Si MOSFET [source LS GS GaN] is connected to a source bus [gnd], a MOSFET half-bridge gate driver comprising a high-side driver [high side driver connected to RG1] and a low-side driver [Low side driver connected to RG2]; a gate drive output of the low-side driver [output Lo] being connected to a gate of the MOSFET[gate GaN] through a first gate drive circuit comprising a gate resistor [RG2] to provide a gate drive of a first voltage range [voltage to low side GaN through RG2, see figs. 1-2 ] for driving the  GaN; a gate drive output [output from Ho] of the high-side driver  being connected to a gate of the GaN power transistor [high side GaN] through a second gate drive circuit comprising a gate resistor [RG1] and a level shift circuit [circuit comprising RUD1 and CUD1] to provide a gate drive of a second voltage range [shifted voltage range, figs. 1-2] for driving the GaN power transistor. QIU does not explicitly disclose a hybrid power semiconductor switching device comprising: a high-side switch Gallium Nitride GaN power transistor and a low-side switch Silicon (Si) Silicon (Si) semiconductor power switching device connected in series.
	However, Toru discloses [see fig. 1b] a hybrid power semiconductor switching device comprising: a high-side switch Gallium Nitride GaN power transistors [GaN HEMT] and a low-side switch Silicon (Si) MOSFET [Si MOSFET] connected in series. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of QIU by incorporating a hybrid power semiconductor switching device comprising: a high-side switch Gallium Nitride GaN power transistor and a low-side switch Silicon (Si) MOSFET so that the drain of each Si MOSFET  is connected to common node and the source of the at least one Si MOSFET is connected to the source bus as thought in Toru in order to reduce risk of additional energy loss during switching due to false on, and silicon its switching speed can be easily adjusted.
Regarding claims 4 and 11, QIU in view of Toru discloses wherein, for a supply voltage VDD, said first voltage range for driving each Si semiconductor power switching device is a range from 0V to VDD [0V to Vcc is 12V, see fig. 2], and the second voltage range for driving each GaN semiconductor power switching transistor device is level shifted to provide a positive turn-on gate voltage and a negative turn-off gate voltage [see fig. 2].
Regarding claims 5 and 12, QIU in view of Toru discloses wherein the level shift circuit comprises a capacitor [CUD1] in parallel with a resistor [RUD1], which are connected in series between the gate resistor and the gate of each GaN power switching device, and a clamp circuit [ZUD1 and ZUD3] connected between the gate of the power transistor and source of the each GaN power switching device for clamping the positive turn-on gate voltage and the negative turn-off gate voltage.
Regarding claims 6 and 13, QIU in view of Toru discloses wherein the clamp circuit comprises a diode clamp [ZUD1 and ZUD3].
Regarding claim 7, QIU in view of Toru discloses wherein which is part of a half-bridge [see fig. 1] or full-bridge power switching stage. 
Regarding claim 8, QIU in view of Toru discloses wherein the at least one GaN power transistor is a GaN HEMT [see pages 1-2].
Regarding claims 9 and 14, QIU in view of Toru discloses wherein said MOSFET half-bridge gate driver is integrated with a driver controller [pages 1-2].
Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over QIU et al. Using MOSFET Controllers to Drive GaN E-HEMTs (NPL cited by Applicants and QIU hereinafter) in view of Toru et al. Stable cascode GaN HEMT operation by direct gate drive (NPL and Toru hereinafter) further in view of Burkard et al. Paralleling GaN switches for low voltage high current half-bridges (NPL and Burkard hereinafter) further in view of Christoph et al. Balancing the Switching Losses of Paralleled SiC MOSFETs Using an Intelligent Gate Driver (NPL and Christoph hereinafter)
Regarding claims 15 and 19, QIU discloses [fig. 1] a power semiconductor switching stage comprising: a power semiconductor switching device comprising: a high-side switch [HS GS GaN] and a low-side switch [LS GS GaN] connected in series a half-bridge configuration; wherein the high-side switch is a Gallium Nitride (GaN) semiconductor power switching device [GaN], wherein every the power transistor of the high-side switch is a GaN power transistor, having a drain, a source and a gate; wherein the low-side switch is a semiconductor power switching device, wherein every power transistor of the low-side switch is a Si MOSFET, having a drain, source and a gate ; the drain of each GaN power transistor [drain HS GS GaN ] is connected to a DC bus [400V] the source of  GaN power transistor [source HS GS GaN] is connected to a common node [node connected between HS GS GaN and LS GS GaN], the drain of each Si MOSFET [drain LS GS GaN] is connected to common node and the source of the at least one Si MOSFET [source LS GS GaN] is connected to a source bus [gnd], a gate driver comprising a MOSFET half-bridge gate driver comprising a high-side driver [high side driver connected to RG1] and a low-side driver [Low side driver connected to RGZ]; a gate drive output [output from Lo] of the low-side driver being connected to the gate of the at least one 5MOSFET through a first gate drive circuit comprising a gate resistor [RGZ]  to provide a gate drive of a first voltage range for driving the Si MOSFETs; a gate drive output [output from Ho] of the high-side driver being connected to the gate of the at least one GaN power transistor through a second gate drive circuit comprising a gate resistor [RG1] and a level shift circuit [circuit comprising RUD1 and CUD1] to provide a gate drive of a second voltage range [shifted voltage range], different from the first voltage range, for driving GaN power transistors. QIU does not explicitly disclose a hybrid power semiconductor switching device comprising: a high-side switch Gallium Nitride GaN power transistor and a low-side switch Silicon (Si) Silicon (Si) semiconductor power switching device connected in series, wherein a high-side switch Gallium Nitride GaN power transistor comprising a plurality of GaN power transistors connected in parallel; and a low-side switch Silicon (Si) Silicon (Si) semiconductor power switching device comprises at least one Si MOSFET comprising a plurality of Si MOSFETs connected in parallel.
However, Toru discloses [see fig. 1b] a hybrid power semiconductor switching device comprising: a high-side switch Gallium Nitride GaN power transistors [GaN HEMT] and a low-side switch Silicon (Si) MOSFET [Si MOSFET] connected in series. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of QIU by incorporating a hybrid power semiconductor switching device comprising: a high-side switch Gallium Nitride GaN power transistor and a low-side switch Silicon (Si) MOSFET so that the drain of each Si MOSFET  is connected to common node and the source of the at least one Si MOSFET is connected to the source bus as thought in Toru in order to reduce risk of additional energy loss during switching due to false on, and silicon its switching speed can be easily adjusted. QIU in view of Toru does not explicitly discloses a plurality of GaN power transistors connected in parallel and a plurality of Si MOSFETs connected in parallel.
However, Burkard discloses paralleling GaN switches in a half-bridges (pages 1-8). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of QIU/Toru by incorporating plurality of GaN power transistors as thought in Burkard in order to have stable gate drive voltages. QIU in view of Toru further in view of Burkard does not explicitly discloses a plurality of Si MOSFETs connected in parallel.
However, Christoph discloses paralleled silicon carbide (SiC) MOSFETs [abstract]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of QIU/Toru/Burkard by incorporating plurality of Si MOSFETs as thought in Christoph in order to balancing the switching losses of MOSFETs and prevent a derating of the power module. 
Regarding claims 16 and 19, the combination as indicated above discloses wherein for a power supply voltage VDD, said first voltage range for driving the plurality of Si MOSFETs is in a range from 0V to VDD [0V to Vcc is 12V, see fig. 2], and the second voltage range for driving the plurality of GaN power transistors is level shifted to provide a negative turn-off gate voltage and a positive turn-on gate voltage [see fig. 2].  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over QIU et al. Using MOSFET Controllers to Drive GaN E-HEMTs (NPL cited by Applicants and QIU hereinafter) in view of Toru et al. Stable cascode GaN HEMT operation by direct gate drive (NPL and Toru hereinafter) further in view of Christoph et al. Balancing the Switching Losses of Paralleled SiC MOSFETs Using an Intelligent Gate Driver (NPL and Christoph hereinafter)
Regarding claim 2, QIU in view of Toru discloses all the features with respect to claim 1 as outlined above. QIU in view of Toru discloses does not explicitly disclose wherein the low-side switch comprises a plurality of Si MOSFETs connected in parallel. 
However, Christoph discloses paralleled silicon carbide (SiC) MOSFETs [abstract]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of QIU/Toru by incorporating plurality of Si MOSFETs as thought in Christoph in order to balancing the switching losses of MOSFETs and prevent a derating of the power module.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over QIU et al. Using MOSFET Controllers to Drive GaN E-HEMTs (NPL cited by Applicants and QIU hereinafter) in view of Toru et al. Stable cascode GaN HEMT operation by direct gate drive (NPL and Toru hereinafter) further in view of Burkard et al. Paralleling GaN switches for low voltage high current half-bridges (NPL and Burkard hereinafter) 
Regarding claim 3, QIU in view of Toru discloses all the features with respect to claim 1 as outlined above. QIU in view of Toru discloses does not explicitly disclose wherein the high-side switch comprises a plurality of GaN power transistors connected in parallel. 
However, Burkard discloses paralleling GaN switches in a half-bridges (pages 1-8). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of QIU/Toru by incorporating plurality of GaN power transistors as thought in Burkard in order to have stable gate drive voltages. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 15 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842